Title: To George Washington from John Ridout, 27 August 1754
From: Ridout, John
To: Washington, George



Sir
Annapolis [Md.] August 27th 1754

As Several of the Soldiers lately belonging to the North Carolina Companies under the Command of Colo. Innes have applyed to the Recruiting Officers who have His Excellency’s Commission for raising Men in this Province; declaring they were discharged by Colo. Innes & petitioning to be admitted into the MaryLand Company have upon their producing a Sort of Discharge signed by Colo. Innes’s Order been inlisted here. His Excellency desires You would please to inform him of what You know of Colo. Innes’s Design by giving such Discharges, whether You think He will expect the Men ever to return to him again, or whether You would make any Objection To them if any of them were to offer to serve under your Command. I am Sir Your mo. obedt humb. Servt

J. Ridout

